                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.: 2:20-01622 CJC (ADS)                                   Date: March 3, 2020
Title: DeOnte Anthony Walker v. K. Clark, Warden


Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


                Kristee Hopkins                                None Reported
                 Deputy Clerk                             Court Reporter / Recorder

      Attorney(s) Present for Petitioner(s):       Attorney(s) Present for Respondent(s):
                 None Present                                   None Present

Proceedings:           (IN CHAMBERS) ORDER TO SHOW CAUSE WHY THE
                       PETITION SHOULD NOT BE DISMISSED DUE TO
                       PENDING STATE PETITION

I.       INTRODUCTION
       On February 19, 2020, DeOnte Anthony Walker (“Petitioner”), a prisoner at
California State Prison in Corcoran, filed a Petition for Writ of Habeas Corpus by a
Person in State Custody (“Petition”). [Dkt. No. 1].1

        Under Rule 4 of the Rules Governing Section 2254 Cases, this court is required to
conduct a preliminary review of all petitions for writ of habeas corpus filed by state
prisoners. Pursuant to Rule 4, this court must summarily dismiss a petition if it “plainly
appears from the petition and any attached exhibits that the petitioner is not entitled to
relief in the district court.”

       The Court’s review reveals that the Petition is subject to dismissal because a
habeas petition is currently pending before the California Court of Appeal which may
moot the instant federal Petition. The Court will not make a final determination
regarding whether the federal Petition should be dismissed, however, without giving
Petitioner an opportunity to address this issue. For the reasons discussed below,


1   All citations to electronically-filed documents refer to the CM/ECF pagination.



CV-90 (03/15) - KIL                  Civil Minutes – General                      Page 1 of 3
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 2:20-01622 CJC (ADS)                                  Date: March 3, 2020
Title: DeOnte Anthony Walker v. K. Clark, Warden

Petitioner is ORDERED TO SHOW CAUSE in writing by March 24, 2020 why the
instant Petition should not be dismissed.

II.    PENDING STATE ACTION

       A pending state appeal or habeas petition renders a federal habeas petition
subject to dismissal even if the claim raised in the federal petition is different from the
issue raised in a pending state appeal or petition. See Sherwood v. Tomkins, 716 F.2d
632, 634 (9th Cir. 1983) (“When . . . an appeal of a state criminal conviction is pending,
a would-be habeas corpus petitioner must await the outcome of his appeal before his
state remedies are exhausted, even where the issue to be challenged . . . has been finally
settled in the state courts.”). This is because, “even if the federal constitutional question
raised by the habeas corpus petitioner cannot be resolved in a pending state appeal, that
appeal may result in the reversal of the petitioner’s conviction on some other ground,
thereby mooting the federal question.” Id. at 634 (internal citation omitted).

       Here, Petitioner indicates that he has a petition now pending before the
California Court of Appeal. [Dkt. No. 1, p. 8]. According to Petitioner, that petition was
filed on January 21, 2020 and raised four additional grounds with respect to his
conviction. [Id.].

III.   CONCLUSION

      Petitioner is ORDERED TO SHOW CAUSE in writing by March 24, 2020
why the Court should not dismiss this action.

       In his response to this Order, Petitioner must explain whether he does in fact
currently have a habeas petition pending before the California Court of Appeal and
provide a copy of the petition. Petitioner must also explain whether the state petition
seeks reversal of Petitioner’s conviction.

      In the alternative, Petitioner may request a voluntary dismissal of this action
pursuant to Federal Rule of Civil Procedure 41(a). The Court advises Petitioner,
however, that if Petitioner voluntarily dismisses this action, any future habeas petitions
may be rejected as a second or successive petition under 28 U.S.C. § 2244(b) and/or
may be time-barred.


CV-90 (03/15) - KIL                 Civil Minutes – General                        Page 2 of 3
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                        CIVIL MINUTES – GENERAL

Case No.: 2:20-01622 CJC (ADS)                             Date: March 3, 2020
Title: DeOnte Anthony Walker v. K. Clark, Warden

      Petitioner is expressly warned that his failure to timely comply with
this Order may result in the Court issuing an order dismissing for the
reasons stated above, failure to prosecute, and/or failure to obey Court
orders pursuant to Federal Rule of Civil Procedure 41(b).

       IT IS SO ORDERED.




                                                           Initials of Clerk kh




CV-90 (03/15) - KIL              Civil Minutes – General                      Page 3 of 3
